DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s argument regarding controllable reclosers being individually controllable to either be open or closed responsive to a control signal have been fully considered but is not persuasive. In the remarks, applicant argues in substance that the prior art of record Shaffer et al. merely states device B/recloser does need to be open and device B/recloser is not actually controllable to be closed. The examiner respectfully traverses applicant’s argument. While the examiner agrees that [0037] of Shaffer et al. states device B does not need to be opened but the applicant has overlooked the fact that device C closer to the fault section than device B, see Fig.3 opened from a closed state thus alleviating the fault current by isolating the fault from rest of the circuit’s segment, due to which device B (further away from faulty section as seen in Fig.3) is not required to be opened since opening it will not add any value for alleviating the fault current. That does not mean device B cannot be opened or closed when needed. Device A, B and C are all distribution automation (DA) devices having reclosers with recloser controllers as stated in [0005]. In addition to [0037], [0043] explicitly teaches parameters for each of the DA devices (device A,B and C) are determined by a computer implemented system based on change of the grid topology. Furthermore [0049] explicitly teaches “Once the device parameters, such as the protection parameters are determined for each device, the distribution automation process 248 may configure the plurality of DA devices 110 with the respective parameters, such as through corresponding control messages 140 sent to the devices using various communication protocols....”. That is each of the DA device receives instruction to be opened or closed via control message based on updated grid topology to restore power to grid segments as taught by [0039], “...As part of the restoration process, some switches are opened and others are closed1, thus altering the initial grid topology”....Thus Shaffer et al. does teach controllable reclosers being individually controllable to either to be open on closed responsive to a control signal. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al.2 (US 20190163150 A1) in view of Shaffer et al. 3(US 20130024043 A1)
The teachings of Wong et al. and Shaffer et al. as disclosed in the previous office action are hereby incorporated by reference to the extent applicable to the amended claims.
Regarding claim 1 Wong et al. teaches, a method for reconfiguring a power grid responsive to abnormal conditions for the power grid (IMMS system ensuring the method comprising:
determining constraints associated with the power grid, the constraints based at least in part on power generation capability data for a plurality of distributed energy resources (DERs) of the power grid (based on power generation capabilities and current limits of the distributed energy sources, the microgrid is reconfigured, [0028] and [0024]);
determining a reconfiguration for the power grid based at least in part on the constraints using an objective function (price points and availability of main grid,
[0028] and [0029]),
producing an output that causes the power grid to be reconfigured in
accordance with the reconfiguration ([0081] and [0082]).
	Wong et al. does not explicitly teach the detail of determining constraints for
controllable reclosers. However Wong et al. explicitly mention to reconfigure the grid based on constraints determined for the distributed energy sources in [0028] and [0029]. Also mentioned about reconfiguring the grid using breakers similar to reclosers. It will be beneficial to consider the states of the reclosers to effectively reconfigure the grid.
	Shaffer et al. teaches, the constraints based at least in part on status data for a plurality of controllable reclosers of the power grid (each of the DA device A,B,C (reclosers as taught in [0005]) states are monitored and when there is a change in grid topology the updated state of the devices are determined and sent via control 
the reconfiguration specifying a new status for at least one of the reclosers (“...The system may then reconfigure respective parameters of each of the DA devices that have updated parameters due to the change of the grid topology, accordingly”, [0043]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply teachings of reconfiguring the grid based on determined constraints of the DERs as taught by Wong et al. wherein the constraints are also determined for the controllable reclosers as taught by Shaffer et al. to effectively reconfigure the grid during grid fault as mentioned by Shaffer et al. in [0034], 
“ In particular, by strategically placing, and more importantly controlling, various DA devices 110 such as circuit breakers, switch, fuses, reclosers,
switches, disconnectors, autosectionalizers, and switch disconnectors, fault current conditions may be handled in order to minimize the metrics for SAIDI, SAIFI, MAIFI, and/or CAIDI.”

Shaffer et al. teach:

[0049] Once the device parameters, such as the protection parameters are determined for each device, the distribution automation process 248 may configure the plurality of DA devices 110 with the respective parameters, such as through corresponding control messages 140 sent to the devices using various communication protocols as described above or otherwise understood in the art.

[0039] Notably, the curves 300 described above in FIG. 3 are an example of a static configuration for DA device parameters which are optimized for a specific grid topology. As noted above, once a fault is detected isolated the grid automatically attempts to restore power to grid segments which were cut-off from power. As part of the restoration process, some switches are opened and others are closed, thus altering the initial grid topology. Consequently, the original parameters (curves 300) which were suitable for the previous grid topology may no longer be optimal for the new grid topology.

described in greater detail below, a computer-implemented system (e.g., management device 200) identifies a grid topology of a plurality of distribution automation (DA) devices 110 of a distribution feeder circuit 100 in a power grid, and determines parameters for each of the DA devices of the distribution feeder circuit based on the grid topology, e.g., protection parameters such that DA devices further from a power source in the power grid up to a normally open point (NOP) are configured to trigger protection earlier than DA devices closer to the power source. The plurality of DA devices may then be configured with respective parameters as determined, and in response to detecting a change of the grid topology, updated parameters may be determined for one or more of the DA devices of the distribution feeder circuit based on the changed grid topology. The system may then reconfigure respective parameters of each of the DA devices that have updated parameters due to the change of the grid topology, accordingly.

Regarding claim 2 combination of Wong et al. and Shaffer et al. teach the
method claim 1. In addition Wong et al. teaches, the constraints further include at least one of: voltage constraints, generation constraints, power demand constraints, or power flow constraints associated with the power grid (constraints such as ramp-up rate and resource availability, ([0028] and [0029]).

Regarding claim 4 combination of Wong et al. and Shaffer et al. teach the method claim 2. In addition Shaffer et al. teaches, the constraints include the power flow constraints, the power flow constraints being based at least in part on the status data for the reclosers (based on recloser status, the grid is reconfigured, [0042]).
Regarding claim 5 combination of Wong et al. and Shaffer et al. teach the method claim 1. In addition Wong et al. teaches, the reconfiguration further comprises data specifying at least one of the following: an amount of real power to be generated at at least one bus of the reconfigured power grid, an amount of reactive power to be generated at at least one bus of the reconfigured power grid, bus voltages for at least one bus of the reconfigured power grid, or an amount of load served at least one bus of the reconfigured power grid (injecting required active and reactive power by utilizing reactive power capacity of all interface inverters to assist in optimal operation by maintaining real and reactive power balance, [0029], [0036] and [0075]).
Regarding claim 10 combination of Wong et al. and Shaffer et al. teach the step of determining constraints and reconfiguration as discussed in claim 1.

Regarding claim 11 combination of Wong et al. and Shaffer et al. teach the method claim 1. In addition Wong et al. teaches, a computer-readable storage medium storing computer-readable instructions that when executed by a computer, cause the computer to perform the method of claim 1 (computer­ readable media, [0023]).

7.   Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20190163150 A1) in view of Shaffer et al. (US 20130024043 A1) and Bush et al. (US 20120249286 A1).
Regarding claim 6 combination of Wong et al. and Shaffer et al. teach the method claim 1. In addition Shaffer et al. teaches, the reconfiguration specifies respective new status data for the reclosers (knowing both the reclosers C and B states, it is commanded to open C and close B, [0037]).
Neither in combination nor individually Wong et al. and Shaffer et al. explicitly teach a sequence to change the status of the reclosers. However Shaffer et al. explicitly 
Bush et al. teaches, a sequence in which to change the status of the
reclosers in accordance with the respective new status data, and wherein the
producing the output that causes the power grid to be reconfigured in
accordance with the reconfiguration comprises sending signals to the reclosers
that cause the status of at least one of the reclosers to be changed from open to close in accordance with the respective new status data in an order specified by the sequence (during a fault in the grid, the reclosers follow a specified sequence requiring few reclosers to open and few to close4, [0027]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the teachings of Wong
et al. and Shaffer et al. to change the states of the reclosers sequentially as taught by
Bush et al. since all the references are directed to optimize grid operation during grid fault. 
8.        Claims 7-9,12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20190163150 A1) in view of Shaffer et al. (US 20130024043 A1) and Lazaris (US 20120144828 A1).
Regarding claim 7 combination of Wong et al. and Shaffer et al. teach the method of claim 1. In addition Shaffer et al. teaches, the reconfiguration specifies respective new status data for at least one of the DERs (the DERs provide reactive power on request to handle significant high power loads, [0029] and [0032]).
Neither in combination nor individually Wong et al. and Shaffer et al. explicitly teach respective power to be supplied to the grid by the DERs and a transactive
controller to transact the specified quantities of power. However Wong et al. explicitly teaches that DERs can provide any amount of power on request to mitigate abnormal condition on the grid without exceeding DERs constraints in [0029] and [0032]. The only difference is it is not explicit exactly what amount of power to be produced by each
DERs.
Lazaris teaches, the respective new status data for the DERs specifies respective quantities of power to be supplied to the power grid by the DERs (determining specific portions of power from each renewable energy resource component to be produced, [0061]), and wherein the method further comprises with a computer-implemented transactive controller (power transmission module, [0069]), attempting to transact the respective specified quantities of power from the DERs (the power transmission module transmits the produced amount of power by the renewable energy resources to the grid, [0068] and [0069]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the teachings of Wong et al. and Shaffer et al. to specify respective quantities of power to be supplied to the grid by the DERs and use a transactive controller to transact the specified quantity of power from the DERs as taught by Lazaris to ensure the DERs are producing specified 
a grid.
Regarding claim 8 combination of Wong et al., Shaffer et al. and Lazaris teach the method of claim 7. In addition Lazaris et al. teaches, determining that the attempt
to transact the respective specified quantities of power from the DERs was successful (the transmission control system determines whether the DERs under­ produced or over-produced required amount of power, [0081]); and
producing an output to cause the DERs to supply the respective specified quantities of power to the reconfigured power grid (the power transmission module transmit the produced power from the DERs to the grid, [0069]).
Regarding claim 9 combination of Wong et al., Shaffer et al. and Lazaris teach the method of claim 7. In addition Lazaris et al. teaches, determining that the attempt to transact the respective specified quantities of power from the DERs was unsuccessful for at least one of the DERs (the transmission control system determines whether the DERs under-produced or over-produced required amount of power, [0081]); and
responsive to the determining, for each of said at least one of the DERs, updating the reconfiguration to reflect that the specified quantity of power cannot be transacted (if it is determined the power is under produced, the transmission control system generates an output signal to one or more of the 
 
Regarding claim 12 Wong et al. teaches, a method for restoring operation of a power grid comprising a plurality of distributed energy resources (DERs) responsive to abnormal conditions for the power grid (IMMS system ensuring reliability and resiliency against power outages by managing microgrid configuration, [0024]), comprising:
producing a reconfiguration for the power grid to increase a load served responsive to the abnormal conditions, the reconfiguration specifying respective quantities of reactive power to be supplied to the power grid by the DERs (utilizing reactive power capacities of the DERs without exceeding DERs' constraints the significant high-power loads are balanced by the DERs during a fault on the grid, [0032] and [0029]).
Wong et al. does not explicitly teach determining respective cleared quantities of reactive power for the DERs and reconfiguring the grid accordingly and power grid comprising plurality of reclosers. However Wong et al. explicitly teaches the DERs can produce any amount of power on demand to meet load during an abnormality on the grid in [0024], [0029] and [0032]. Furthermore Wong et al. teaches to reconfigure the grid using breakers similar to reclosers.
Lazaris teaches, determining respective cleared quantities of reactive power for the DERs to supply to the power grid (determining specific 
updating the reconfiguration based on the respective cleared quantities of reactive power for the DERs to supply to the power grid ("Power will therefore be produced from an efficient combination of renewable energy resources that satisfies the power requirement 144 and balances power production with the power to be consumed by the intelligent power distribution network for the specific period of time", [0061]);
producing an output to cause the power grid to be reconfigured in
accordance with the updated reconfiguration (producing respective quantities of power by the DERs to be transmitted to the grid, [0067]-[0069]); and
producing an output to cause the DERs to supply the respective cleared quantities of reactive power to the reconfigured power grid (power transmission module transmitting produced power supplied by the DERs to the grid, [0067]-[0069]),
wherein the determination of the reconfiguration is performed by a computer-implemented solver (processor) based at least in part on reactive power generation capabilities of the DERs (the power settlement module having one or more processors performing series of calculations to determine at what price the required amount of power to be generated by each of the renewable energy sources, [0065] and [0068]). 
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to apply the teachings of

taught by Wong et al. where for each DER the cleared power quantity is determined and produced and transmitted to the grid during grid reconfiguration as taught by Lazaris to ensure the DERs are generating sufficient power to meet load thus mitigating grid abnormal condition.
	Neither in combination nor individually Wong et al. and Lazaris et al. teach power grid further comprising a plurality of reclosers reconfiguration is performed at least in part on current open or closed statuses of the reclosers. However Wong et al.  teaches to reconfigure the grid using breakers similar to reclosers in [0051].
	Shaffer et al. teaches, wherein the power grid further comprises a plurality of reclosers, wherein the determination of the reconfiguration is performed by a computer-implemented solver based at least in part on current open or closed statuses5 of the reclosers (each of the DA device A,B,C (reclosers as taught in [0005]) states are monitored and when there is a change in grid topology the updated state of the devices are determined and sent via control message to each of the DA device as an act of optimized grid operation during grid fault, [0049], [0037] and [0039], 
and wherein the reconfiguration specifies respective new statuses for the reclosers (“...The system may then reconfigure respective parameters of each of the DA devices that have updated parameters due to the change of the grid topology, accordingly”, [0043]).

“ In particular, by strategically placing, and more importantly controlling, various DA devices 110 such as circuit breakers, switchfuses, reclosers,
switches, disconnectors, autosectionalizers, and switch disconnectors, fault current conditions may be handled in order to minimize the metrics for SAIDI, SAIFI, MAIFI, and/or CAIDI.”

Regarding claim 18 combination of Wong et al., Lazaris and Shaffer et al. teach the method of claim 12. In addition Shaffer teaches, the updated reconfiguration specifies updates to the respective new statuses for one or more of the reclosers, and wherein the output to cause the power grid to be reconfigured in accordance with the updated reconfiguration causes the current statuses of the reclosers to be changed to the respective new statuses as updated in the updated reconfiguration (based on reclosers (DA device) current status the grid is reconfigured by closing recloser B and opening recloser C for optimized grid operation during grid fault, [0042], [0037] and [0034]).

10. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al.
(US 20190163150 A 1) in view of Lazaris (US 20120144828 A1) and Shaffer et al. (US 20130024043 A1) and Guenther et al. (US 6119052).

Neither in combination nor individually Wong et al., Lazaris et al. and Shaffer et al.  teach producing a demand curve and producing a supply curve and determining coordinates of an intersecting point for determining clearing price and total clearing quantity to be supplied to the grid.
	Guenther et al. teaches, wherein determining the respective cleared
quantities of reactive power for the DERs to supply to the power grid comprises,
with a computer-implemented transactive controller (actuator distributor 610, Fig.6):
producing a demand curve representing a demand for injection of reactive
power to the reconfigured power grid (aggregating demand curve, Col.9 lines 8-29);
producing respective supply curves for the DERs and aggregating the
supply curves into an aggregated DER supply curve (aggregate supply curve made
available by the resources (DERs), Col. 9 lines 8-29); and
determining coordinates of an intersection point of the demand curve with
the aggregated DER supply curve, the coordinates indicating a clearing price for
reactive power and a total clearing quantity of reactive power (intersecting the
demand and supply curve at equilibrium price and quantity to be supplied by the
resources, Col.9 lines 8-29); and
determining the respective cleared quantities of reactive power for the
DERs to supply to the power grid based on the clearing price and the total
clearing quantity (actuator distributor 610 adjusts the settings for each of the actuators
to generate corresponding cleared/equilibrium quantity of power which is to be injected

Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the teachings of Wong
et al., Lazaris et al. and Shaffer et al. to aggregate supply and demand curve to determine intersecting point for cleared price and quantity of power to be pulled from the DERs as taught by Guenther et al. to ensure the critical loads are served at all times without any interruption by pulling additional power from the DERs thus improving efficiency for load balancing by the grid during any abnormality on the grid.
	Guenther et al. Annotated Fig.8 

    PNG
    media_image1.png
    533
    840
    media_image1.png
    Greyscale


















Allowable Subject Matter
11.	Regarding claims 14-16, neither in combination nor individually Wong et al.,
Shaffer et al., Bush et al., Lazaris, Guenther et al. and other prior arts of record teach

values of the additional loads and producing a benefit curve as taught in claim 14,
determination of monetary value of the additional loads is based at least in part on a
loss of energy revenue as taught in claim 15 and for each DER producing a supply
curve based at least in part on an operating point of the DER, a degradation cost
representing the wear and tear, power losses associated with operation of DER and
cost active power curtailment associated with generation of reactive power by the DER
as taught in claim 16.
For the reasons above claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 19 neither in combination nor individually Wong et al. ,Shaffer et al., Bush et al., Lazaris, Guenther et al. and other prior arts of record teach the claimed subject matter. A further search was performed but no individual or combination of references were found to teach the claimed subject matter as a whole. The claimed subject matter includes: An apparatus comprising: a processor; and a computer-readable storage medium storing computer-readable instructions that, when
executed by the processor, cause the apparatus to perform a method, the instructions comprising: instructions that cause the apparatus to produce a reconfiguration for a power grid responsive to abnormal conditions for the power grid, the power grid comprising a plurality of controllable reclosers and a plurality of distributed energy resources (DERs), and the reconfiguration being selected by the processor to adjust a load served by the power grid during the abnormal conditions and specifying at least  instructions that cause the apparatus to send signals to the DERs to determine respective cleared quantities of reactive power for the DERs to supply to the power grid;
instructions that cause the apparatus to produce an updated reconfiguration for at least the controllable reclosers by adjusting the reconfiguration based on the respective cleared quantities of reactive power for the DERs to supply to the power grid;
instructions that cause the apparatus to produce an output causing the power grid,
including the controllable reclosers, to be reconfigured in accordance with the updated
reconfiguration; and instructions that cause the apparatus to produce an output causing the DERs to supply the respective cleared quantities of reactive power to the reconfigured power grid, wherein producing a reconfiguration for the power grid comprises generating a sequence which causes the plurality of controllable reclosers to transition to the respective new statuses.
For the reasons above independent claim 19 and the dependent claims 20-25 depending on claim 19 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bernheim et al. (US 20140233620 A1) teaches a system and method for optimizing the performance of communication network utilizing an electrical distribution grid using grid map to acquire accurate information about the schematic relationship of 
Stoupis et al. (US 20060116794 A1) teaches a method having plurality of reclosers with controllers where parameters for the reclosers are determined and sent to the reclosers. Determining a coordination of the reclosers with the power delivery system based on the determined parameters. 
Woods et al. (US 9557720 B1) teaches an electrical power distribution system having reclosers monitors that monitor power line voltages and recloser status. Based on recloser status monetary drop on voltages are identified and fixed before an actual outage occurs.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.S./Examiner, Art Unit 2115                                                                                                                                                                                                        

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Switches are reclosers in view of [0005] and [0035].
        2 Prior art of record 
        3 Prior art of record
        4 In view of Shaffer et al. teachings in [0037], [0049] and [0043]. 
        5 Sensors used to determine real time open and closed statuses of the DA devices as taught in [0045].